Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: RCE filed on 09/09/2022.
Claims 12-15, 17-18 and 55-78 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
Claim Objections
Claim 13 is objected to because of the following informalities: claim 13 recites in lines 2-3 that ”displays on the display, in response to the receipt the destination from the mobile terminal”. There is “of” missing before the above underlined “the”. Please correct the grammatical error and make the appropriate corrections.
Response to Arguments
Applicant's amendments filed on 09/09/2022 and 07/22/2022 have been considered and entered. However, applicant's arguments as filed on 09/09/2022 and 07/22/2022 have been fully considered but they are not persuasive.
Applicant argues that combination of Huang with Koguchi fails to teach all the features of claim 1 as currently amended, see applicant’s remarks, page 9. Applicants arguments are based on the fact that Huang teaches selecting destination by user on mobile phone and communicating that to the MFP and then MFP transmitting scanned data to the received destination and Koguchi teaches displaying of the object selectable by user but it is not based on communicating with the mobile terminal that has already selected the transmission destination. 
In reply, examiner asserts that no one reference teaches all the features and that’s why 103 combination between Huang and Koguchi was made to together show all the features as argued by the applicant and as currently claimed. For instance, Huang teaches that user selects the destination on the mobile phone 600 via UI and where when the MFP receives the scan request with destination as selected from the mobile phone, the MFP then automatically transmits the scan image data to a destination according to the scan execution request after completing scanning the document, see figs. 8 and 10. Furthermore, controller 110 of MFP in response to receipt of destination from mobile terminal, transmits the scan image data to the scan destination as received from the mobile phone. Wherein, Koguchi teaches MFP displays in response to receiving scanning function request/instruction for scanning data, the screen for authentication is presented, fig. 5, and upon authentication, user can further select transmission destinations options such as the selection screen of a transmission destination where the user A is an authenticated user is shown in fig. 9 where user of MFP can select various objects, paragraphs 52-62.
Double Patenting
Previously made double patenting is still valid for newly presented claims. Since applicant did not file terminal disclaimer, the double patenting rejection(s) of claim(s) is repeated below:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15, 17-18 and 55-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6-7 of U.S. Patent No. 10,009,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are just a differently structured with slightly different elements and wording than the issued patent as can be seen from the analysis below where some independent claims of instant application appear to be broader version of the patented application. 
In regards to claims 12-15, 17-18 and 55-78 of the instant application and in comparison, to claims 1-3 and 6-7 of ‘511: 
15/989590
10,009,511
12. An image processing apparatus comprising: a communication interface that receives a destination from a mobile terminal where the destination has been selected by a user of the mobile terminal as a transmission destination of scan data, which is obtained by scanning a document; and a controller that displays on a display of the image processing apparatus, in response to the receipt of the destination from the mobile, an object selectable by a user of the image processing apparatus for using the received destination as the transmission destination of the scan data.




























13. The image processing apparatus according to claim 12, wherein the controller further displays on the display, in response to the receipt the destination from the mobile terminal, another object selectable by the user of the image processing for canceling use of the  received destination as the transmission destination of the scan data.





14. The image processing apparatus according to claim 12, wherein, based on selection of the object by the user of the image processing apparatus, the controller displays a setting screen on the display that enables the user of the image processing apparatus to set a scanning setting on the setting screen.
  



























18. The image processing apparatus according to claim 13, wherein, based on selection of the another object by the user of the image processing apparatus, the communication interface transmits notification to the mobile terminal.

1. An image processing apparatus having a plurality of functions, including at least a copy function and a transmission function, and communicable with a mobile terminal via a network, the image processing apparatus comprising: an operation device; a reading device that reads an original; a memory device that stores instructions; and at least one processor that implements the instructions stored in the memory to: control the operation device to display a selection screen where a desired function, among the plurality of functions, is selectable; receive a request regarding the transmission function from the mobile terminal via the network; control the operation device to change a screen to be displayed on the operation device: in accordance with the request regarding the transmission function received from the mobile terminal, from the selection screen to a predetermined screen, and then in accordance with a first user operation received from the operation device while the predetermined screen is displayed on the operation device, from the predetermined screen to a transmission setting screen on which a destination set by the mobile terminal as a transmission destination of the image data is set; and control, in accordance with a second user operation for executing a process regarding the transmission function received from the operation device while the transmission setting screen is displayed on the operation device, the reading device to read an original to obtain image data and to transmit data based on the obtained image data to the transmission destination. 

 6. The image processing apparatus according to claim 5, wherein: the predetermined screen includes a displayed item for canceling the execution of the transmission function, and in a case where a third user operation for canceling the execution of the transmission function is received from the operation device while the predetermined screen is displayed on the operation device, the at least one processor notifies the mobile terminal that the execution of the transmission function is canceled. 

 3. The image processing apparatus according to claim 1, wherein: the plurality of functions further include an authentication function for authenticating a user that sent the request regarding the transmission function, the at least one processor further determines, in a case where the authentication function is enabled, regardless of the screen currently displayed on the operation device, whether or not to change the screen displayed on the operation device to the predetermined screen in accordance with a result of authentication. 
7. The image processing apparatus according to claim 2, wherein: at least one processor further controls the operation device to change the screen to be displayed on the operation device: in a case where no operation request is made by the mobile terminal for a predetermined time period, from any screen other than the selection screen to the predetermined screen, even in a case where an operation request from the mobile terminal is received while the screen other than the selection screen is displayed on the operation device, and then in accordance with the request regarding the transmission function received from the mobile terminal while the predetermined screen is displayed on the operation device, from the predetermined screen to the transmission setting screen. 
2. The image processing apparatus according to claim 1, wherein in a case where the request regarding the transmission function is received from the mobile terminal while a screen other than the selection screen is displayed in the operation device, the at least one processor notifies the mobile terminal of an error via the network. 


Instant claims 55-78 are slight variations and analogous to claims 12-15, 17-18 of the instant application and therefore similarly rejected by under the Double Patenting doctrine. The examiner additionally notes that the claims 15 and 17 of the instant application are obvious variants of the double patenting rejection stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 55-56, 61-62, 67-68, and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2014/0002857 in view of Koguchi, US 2005/0289126.
Regarding claim 12, Huang discloses an image processing apparatus (MFP 100 as shown in fig. 2) comprising: 
a communication interface (communication module 140 of MFP 100, fig. 2) that receives a destination from a mobile terminal (mobile phone 600, as shown in fig. 2) where the destination has been selected by a user of the mobile terminal as a transmission destination of scan data (MFP 100 automatically transmits the scan image data to a destination according to the scan execution request after completing scanning the document. The user may select the destination on the mobile phone 600 through the user interface (UI) provided, paragraph 34 and as specifically shown in figs. 5 to 7, where MFP receives the scan request with destination as selected from the mobile phone, S810-S840, fig. 8 and S1003-S1040, fig. 10), which is obtained by scanning a document (paragraphs 33, 40, MFP 100 or peripheral scanner 200 scans a document according to the scan execution signal and generates scan image data correspondingly) and a controller (controller 110, fig. 2), in response to receipt of destination from mobile terminal, for using received destination as the transmission destination of scan data (MFP with scanner automatically transmits the scan image data to the scan destination as received from the mobile phone, S840, fig. 8)
Huang fails to explicitly disclose displaying on a display of image processing apparatus, in response to receipt of instruction, an object selectable by a user of image processing apparatus for using received destination as the transmission destination of scan data.
However, Koguchi teaches image processing apparatus (MFP 100, fig. 2) comprising a controller (control unit 101, fig. 2) that displays on a display of the image processing apparatus (operating panel unit 105, fig. 2, is equipped with a touch screen used for displaying various kinds of information and entering various kinds of instructions, paragraph 41), in response to receipt of instruction, an object selectable by a user of the image processing apparatus for using received destination as the transmission destination of scan data (paragraphs 52-62, note that upon receiving scanning function request/instruction for scanning data (S112, fig. 4), the screen for authentication is presented, fig. 5, and upon authentication, user can further select transmission destinations options as shown in figs. 8-10 such as the selection screen of a transmission destination where the user A is a authenticated user is shown in fig. 9 where user of MFP can select various objects with scroll 909 including OK button). 
Huang and Koguchi are combinable because they both teach image forming apparatuses with performing scanning and transmitting functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Huang with the teachings of Koguchi for the benefit of simplifying the process of setting up the user him/herself as a transmission destination, and preventing the selection of unnecessary transmission destinations as taught by Koguchi at paragraph 12.
Regarding claim 13, Combination of Huang with Koguchi further teaches controller further displays on the display, in response to the receipt the destination from the mobile terminal, another object selectable by the user of the image processing for canceling use of the received destination as the transmission destination of the scan data (Koguchi, user of MFP can select different transmission destinations as shown in fig. 9 (i.e., E-Mail of FTP)  or can selected cancel button for total canceling use of the selected transmission destination of the scan data for user A, paragraphs 60-64).
Huang and Koguchi are combinable because they both teach image forming apparatuses with performing scanning and transmitting functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Huang with the teachings of Koguchi for the benefit of providing improved and efficient transmission solutions as taught by Koguchi at paragraph 11.
Regarding claim 55, Huang discloses an image processing apparatus (MFP 100 as shown in fig. 2) comprising: a communication interface (communication module 140 of MFP 100, fig. 2) that receives a destination from a mobile terminal (mobile phone 600, as shown in fig. 2) where the destination has been selected by a user of the mobile terminal as a transmission destination of scan data (MFP 100 automatically transmits the scan image data to a destination according to the scan execution request after completing scanning the document. The user may select the destination on the mobile phone 600 through the user interface (UI) provided, paragraph 34 and as specifically shown in figs. 5 to 7, where MFP receives the scan request with destination as selected from the mobile phone, S810-S840, fig. 8 and S1003-S1040, fig. 10) and a controller (controller 110, fig. 2), in response to receipt of destination from mobile terminal, for using received destination as the transmission destination of scan data (MFP with scanner automatically transmits the scan image data to the scan destination as received from the mobile phone, S840, fig. 8)
Huang fails to explicitly disclose a controller that displays on a display, in response to the receipt of instruction, an object selectable by a user of the image processing apparatus for displaying a setting screen of a process for scanning a document to obtain the scan data and transmitting the scan data to the received destination.
However, Koguchi teaches a controller (control unit 101, fig. 2) that displays on a display (operating panel unit 105, fig. 2, is equipped with a touch screen used for displaying various kinds of information and entering various kinds of instructions, paragraph 41), in response to the receipt of instruction, an object selectable by a user of the image processing apparatus for displaying a setting screen of a process for scanning a document to obtain the scan data and transmitting the scan data to the received destination (paragraphs 52-62, note that upon receiving scanning function request/instruction for scanning data (S112, fig. 4), the screen for authentication is presented, fig. 5, and upon authentication, user can further select transmission destinations options as shown in figs. 8-10 such as the selection screen of a transmission destination where the user A is a authenticated user is shown in fig. 9 where user of MFP can select various objects with scroll 909 including OK button to transmit the scan data to the destination as received/selected by the user).
Huang and Koguchi are combinable because they both teach image forming apparatuses with performing scanning and transmitting functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Huang with the teachings of Koguchi for the benefit of simplifying the process of setting up the user him/herself as a transmission destination, and preventing the selection of unnecessary transmission destinations as taught by Koguchi at paragraph 12.
Regarding claim 56, it recites similar features as claim 13 and thus is rejected on the same grounds.
Regarding claim 61, Huang discloses an image processing apparatus (MFP 100 as shown in fig. 2) comprising: a communication interface (communication module 140 of MFP 100, fig. 2) that receives a destination from a mobile terminal (mobile phone 600, as shown in fig. 2) where the destination has been selected by a user of the mobile terminal as a transmission destination of scan data (MFP 100 automatically transmits the scan image data to a destination according to the scan execution request after completing scanning the document. The user may select the destination on the mobile phone 600 through the user interface (UI) provided, paragraph 34 and as specifically shown in figs. 5 to 7, where MFP receives the scan request with destination as selected from the mobile phone, S810-S840, fig. 8 and S1003-S1040, fig. 10) and a controller (controller 110, fig. 2), in response to receipt of destination from mobile terminal, for using received destination as the transmission destination of scan data (MFP with scanner automatically transmits the scan image data to the scan destination as received from the mobile phone, S840, fig. 8). 
Huang fails to explicitly disclose a controller that displays on a display, in response to the receipt of instruction, an object, relating to a process for scanning a document to obtain the scan data and transmitting the scan data to the received destination, selectable by a user of the image processing apparatus.
However, Koguchi teaches a controller (control unit 101, fig. 2) that displays on a display (operating panel unit 105, fig. 2, is equipped with a touch screen used for displaying various kinds of information and entering various kinds of instructions, paragraph 41), in response to the receipt of instruction, an object, relating to a process for scanning a document to obtain the scan data and transmitting the scan data to the received destination, selectable by a user of the image processing apparatus (paragraphs 52-62, note that upon receiving scanning function request/instruction for scanning data (S112, fig. 4), the screen for authentication is presented, fig. 5, and upon authentication, user can further select transmission destinations options as shown in figs. 8-10 such as the selection screen of a transmission destination where the user A is a authenticated user is shown in fig. 9 where user of MFP can select various objects with scroll 909 including OK button to transmit the scan data to the destination as received/selected by the user).
Huang and Koguchi are combinable because they both teach image forming apparatuses with performing scanning and transmitting functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Huang with the teachings of Koguchi for the benefit of simplifying the process of setting up the user him/herself as a transmission destination, and preventing the selection of unnecessary transmission destinations as taught by Koguchi at paragraph 12.
Regarding claim 62, it recites similar features as claim 13 and thus is rejected on the same grounds.
Regarding claim 67, it recites similar features as claim 12, except it’s a method claim, and thus is rejected on the same grounds.
Regarding claim 68, it recites similar features as claim 13, except it’s a method claim, and thus is rejected on the same grounds.
Regarding claim 73, it recites similar features as claim 55, except it’s a method claim, and thus is rejected on the same grounds.
Regarding claim 74, it recites similar features as claim 13, except it’s a method claim, and thus is rejected on the same grounds.
Claims 14-15, 57-58, 63-64, 69-70 and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2014/0002857 in view of Koguchi, US 2005/0289126 as applied in claim 12 above and further in view of Tsuya, US 2013/0258405.
Regarding claim 14, Huang and Koguchi fails to further teach wherein based on selection of the object by the user of the image processing apparatus, controller displays a setting screen on display that enables user of the image processing apparatus to set a scanning setting on the setting screen.
However, Tsuya teaches wherein based on selection of the object by the user of the image processing apparatus (scan has been selected), controller (CPU 11, fig. 1) displays (display 14, fig. 1) a setting screen on display that enables user of the image processing apparatus (MFP 2, fig. 1) to set a scanning setting on the setting screen (see figs. 3A-3H are illustrative views of screens displayed on a touch-sensitive panel in the MFP when the push-scanning operation is conducted with different setting screens shown for user to set scanning settings).
Huang and Koguchi are combinable with Tsuya because they all teach image scanning functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Huang and Koguchi with the teachings of Tsuya for the benefit of providing effective and efficient way of setting the scanning parameters into the image processing apparatus as taught by Tsuya at paragraph 9.
Regarding claim 15, Combination of Huang with Koguchi and Tsuya further teaches  the scanner that scans the document to obtain the scan data (Koguchi, image reader 103 of MFP 100 can obtain image data by scanning the image of the document, paragraph 39), wherein, based on an execution instruction received from the user of the image processing apparatus while the setting screen is displayed on the display (Koguchi, S111, fig.3, S112, fig. 4, paragraph 70 and Tsuya, figs. 3A-3G); the scanner scans the document to obtain the scan data and then the communication interface transmits the scan data to the received destination (Huang, paragraphs 33-34 and Koguchi, paragraphs 70-77, scanner of MFP scans the document to obtain the scanned data and transmits it to the selected transmission destination). 
Huang and Koguchi are combinable with Tsuya because they all teach image scanning functions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Huang and Koguchi with the teachings of Tsuya for the benefit of providing effective and efficient way of setting the scanning and transmission parameters into the image processing apparatus as taught by Tsuya at paragraph 9.
Regarding claim 57, it recites similar features as claim 14 and thus is rejected on the same grounds.
Regarding claim 58, it recites similar features as claim 15 and thus is rejected on the same grounds.
Regarding claim 63, it recites similar features as claim 14 and thus is rejected on the same grounds.
Regarding claim 64, it recites similar features as claim 15 and thus is rejected on the same grounds.
Regarding claim 69, it recites similar features as claim 14, except it’s a method claim, and thus is rejected on the same grounds.
Regarding claim 70, it recites similar features as claim 15, except it’s a method claim, and thus is rejected on the same grounds.
Regarding claim 75, it recites similar features as claim 14, except it’s a method claim, and thus is rejected on the same grounds.
Regarding claim 76, it recites similar features as claim 15, except it’s a method claim, and thus is rejected on the same grounds.
Claims 17, 59, 65, 71 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2014/0002857 in view of Koguchi, US 2005/0289126 as applied in claim 12 above and further in view of Natarajan et al., US 2011/0081949.
Regarding claim 17, Combination of Huang with Koguchi further teaches the received destination is selected from mobile terminal (user may select the destination on the mobile phone 600 through the user interface (UI) provided, paragraph 34 and figs. 5-7, where MFP receives the scan request with destination as selected from the mobile phone, S810-S840, fig. 8).  
Huang and Koguchi fail to explicitly teach that destination is selected from an address book stored in mobile terminal.  
However, Natarajan teaches that destination is selected from an address book stored in mobile terminal (paragraphs 74, 80).
Huang and Koguchi are combinable with Natarajan because they all teach communications between image processing devices and mobile devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Huang and Koguchi with the teachings of Natarajan for the benefit of providing efficiently adding address book information into a document processing device from portable data devices as taught by Natarajan at paragraph 2.
Regarding claim 59, it recites similar features as claim 17 and thus is rejected on the same grounds.
Regarding claim 65, it recites similar features as claim 17 and thus is rejected on the same grounds.
Regarding claim 71, it recites similar features as claim 17, except it’s a method claim, and thus is rejected on the same grounds.
Regarding claim 77, it recites similar features as claim 17, except it’s a method claim, and thus is rejected on the same grounds.
Claims 18, 60, 66, 72 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2014/0002857 in view of Koguchi, US 2005/0289126 as applied in claim 13 above and further in view of Iwai et al., US 2008/0052710.
Regarding claim 18, Combination of Huang with Koguchi further teaches wherein, based on selection of the another object by the user of the image processing apparatus, the communication interface, cancel/change the processing (Koguchi, user of MFP can select different transmission destinations as shown in fig. 9 (i.e., E-Mail of FTP) or can select cancel button for total canceling use of the selected transmission destination of the scan data for user A, paragraphs 60-64).
Huang and Koguchi fail to explicitly teach wherein, when another object (change or cancel button) has been selected, transmit notification to the mobile terminal from the MFP.
However, Iwai teaches wherein, when another object (change or cancel button) has been selected, transmit notification to the mobile terminal from the MFP (paragraphs 283-284).
Huang and Koguchi are combinable with Iwai because they all teach communications between image processing devices and mobile devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Huang and Koguchi with the teachings of Iwai for the benefit of providing user-friendly solutions with efficient communications between the connected devices as taught by Iwai at paragraphs 8-9.
Regarding claim 60, it recites similar features as claim 18 and thus is rejected on the same grounds.
Regarding claim 66, it recites similar features as claim 18 and thus is rejected on the same grounds.
Regarding claim 72, it recites similar features as claim 18, except it’s a method claim, and thus is rejected on the same grounds.
Regarding claim 78, it recites similar features as claim 18, except it’s a method claim, and thus is rejected on the same grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adachi et al., US 2014/0118769 – teaches communications between MFP and mobile device where scanning settings and transmission is performed, figs. 1, 6-7.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677